Electronically Filed
                                                    Supreme Court
                                                    SCWC-12-0001024
                                                    28-JUL-2015
                                                    11:11 AM




                        SCWC-12-0001024


          IN THE SUPREME COURT OF THE STATE OF HAWAIʻI



 HOVEY B. LAMBERT, TRUSTEE UNDER THAT HOVEY B. LAMBERT TRUST, an
unrecorded Revocable Living Trust Agreement dated April 5, 2002,
          Respondent and Petitioner/Plaintiff-Appellee,

                              vs.

        WAHA (k); PAHUPU (k); RAHELA KANIU; GEORGE KAKELAKA LUA;
 CLARENCE LUA; ROSE DAVIDSON LUA; GEORGE LUA; ARDYS LUA; KENNETH
         LUA; ELLEN LUA; DELARINE TEENEY, also known as DELIRINE
   GALLAGHER; VIOLET LUA, also known as VIOLET OHUMUKINI; ARTHUR
   OHUMUKINI; MELODY OHUMUKINI; SIMEON LUA, also known as SIMEON
        LANI LUA; MAKAHIWA K. LUA, JR.; DAWN K.T. WASSON; JOANNA
  THOMPSON; HOWARD LUA, also known as HOWARD KEAWE LUA; TONI-SUE
     LUA; JEREMY K. LUA; JOEL LUA; JENILYNNE LUA LONGI; PATRICIA
  MALIA LUA MATAGI; GRAYCE DEAN; GERALDINE ROBERTS; VICKIE PILI;
FALEMAʻO PILI; JAMES LUA; PAULINE THORNTON, also known as PAULINE
   LUA; ROBERT LUA; JANICE L. KAI; JEAN P. CARSON; LAURENCE LUA;
  MARGO HOWLETT; ETUATE FA, also known as EDWARD FA; JOELENE FA;
       MARIA LUA KAMAI, also known as MARAEA KAMAE; LEONARD LUA;
    LORRAINE LUA; LEONARD R. LUA, JR.; EVELYN MAKAVECKAS; HENRY
   KAMAE, JR.; KANE KAMAE; KENNETH KAMAE; KLENNMEYER KAMAE, SR.;
    HARRIET KAMAE; KAY-VOLA SHANNON; KWEN-LYNN BRANDOW; CRAIG T.
      BRANDOW; HAZEL LUA NEMOTO; LAWRENCE NAOKI NEMOTO; LARYNELL
  NEMOTO-HUSEMANN, also known as GIGI GALDONES; TYRONE GALDONES;
     HEIDI K. KELEOPAA; KIANA N.H. JODELL; DAWNE BALDERSON, also
 known as DONNA SMITH; MAUREEN HARDIN; JOEL K. LUA; CYNTHIA LUA;
 SAMUEL LUA, also known as SAMUEL MASAO LUA; CAROLYN LUA; ROBERT
   E. MASSEY; DANIEL L. MASSEY; CAROL L. MASSEY; ROBIN ING; AMY
DRUMMUNDO; MAILE VANAMAN, also known as MAILILEI VANAMAN; GEORGE
LUA, also known as GEORGE POOKELA LUA; KALLEN LUA; INGRED MAILE;
  STRAIDE LUA; LANELL LUA; WARREN LUA; ROSE KOLUANA LUA; THELMA
    LUA, also known as THELMA WHITE, also known as LANI WHITE;
      PROPERTY RESERVE, INC.; ANA TEKIATA FINAU; LUCY LEIAHOLA
GIRELLI; GEORGE NEHEMIA NIHIPALI, JR.; ROSEMARY MONTANO; COLLEEN
 CARRIER; JEFFREY LUA; HARMONY ELAM; ELIZABETH BAL; HYRUM K. YEE
  POONG; MARGARET-ANN LUA; MARIAN KAPANUI; ANNETTE LAMM; SAFFIRE
  MAKAENA; ERICA MASSEY; JUANITA KAHANU POST; KEINARD HANS POST;
      KEINARD K. POST; WALTER SHANNON; GEORGE SHANNON; KATHLEEN
     SHANNON; DEPARTMENT OF TAXATION OF STATE OF HAWAII; UNITED
      STATES OF AMERICA INTERNAL REVENUE SERVICE; DEPARTMENT OF
    PLANNING AND PERMITTING, CITY AND COUNTY OF HONOLULU; CHILD
  SUPPORT ENFORCEMENT AGENCY OF STATE OF HAWAII; HAWAII PACIFIC
      FEDERAL CREDIT UNION, Respondents/Defendants-Appellees,

                               and

 LESIELI TEISINA, Petitioner and Respondent/Defendant-Appellant,

                               and

                PENISIMANI TEISINA, Petitioner and
                 Respondent/Intervenor-Appellant,

                               and

   MALTBIE K. NAPOLEON, Respondent/Party-In-Interest-Appellee.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-12-0001024; CIVIL NO. 09-1-2529)


        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Nakayama, Acting C.J., Pollack, and Wilson, JJ., and Circuit
Judge Perkins, in place of Recktenwald, C.J., recused, and Circuit
            Judge Kim, in place of McKenna, J., recused)

          Respondent and Petitioner/Plaintiff-Appellee Hovey B.

Lambert, Trustee Under That Hovey B. Lambert Trust, an

unrecorded Revocable Living Trust Agreement dated April 5,

                                2
2002’s Application for Writ of Certiorari, filed on June 17,

2015, is hereby rejected.

          DATED: Honolulu, Hawaiʻi, July 28, 2015.


Philip J. Leas and              /s/ Paula A. Nakayama
W. Keoni Shultz
for Hovey B. Lambert            /s/ Richard W. Pollack

R. Steven Geshell               /s/ Michael D. Wilson
for Lesieli Teisina and
Penisimani Teisina              /s/ Richard K. Perkins

                                /s/ Glenn J. Kim




                                3